 

EXHIBIT 10.29

AMENDMENT NO. 1

This AMENDMENT NO. 1, dated as of October 5, 2015 (this “Amendment”), amending
the 10% Coinsurance Agreement, dated as of March 31, 2010 (as the same may be
amended, supplemented or otherwise modified from time to time, and at any time,
the “Agreement”) between Prime Reinsurance Company, Inc., a special purpose
financial insurance company organized under Section 6048f of Title 8 of the
Vermont Statutes Annotated (the “Reinsurer”) and Primerica Life Insurance
Company, a stock life insurance company domiciled in the Commonwealth of
Massachusetts (the “Ceding Company”).  

W I T N E S S E T H:

WHEREAS, the Ceding Company and Reinsurer have entered into the Agreement;

WHEREAS, reference is made to (i) the 80% Coinsurance Agreement, dated as of
March 31, 2010 (as the same may be amended, supplemented or otherwise modified
from time to time, and at any time, the “80% Coinsurance Agreement”), by and
between the Ceding Company and the Reinsurer and (ii) the 80% Coinsurance Trust
Agreement, dated as of March 29, 2010 (as the same may be amended, supplemented
or otherwise modified from time to time, and at any time, the “80% Coinsurance
Trust Agreement”), among the Reinsurer, the Ceding Company and The Bank of New
York Mellon (“BNY”) (as successor-in-interest to Citibank, N.A.);

WHEREAS, the Ceding Company ceded 80% of its primary level term inforce life
insurance business written prior to December 31, 2009 (the “Subject Business”),
to the Reinsurer through the 80% Coinsurance Agreement;

WHEREAS, Citigroup Inc. (“Citi”), the 100% indirect owner of the Reinsurer,
desires to divest (in whole or in part) the Subject Business, whether through
the sale of one or more subsidiaries, reinsurance, novation or otherwise,
whether involving the provision of excess reserve financing for some period
following such divestiture (such divestiture of the Subject Business,
irrespective of its form and whether or not consummated, the “Transactions”);
and

WHEREAS, in order to further induce the Ceding Company to begin to consider, in
its sole discretion, the Transactions, without imposing any obligation with
respect to the Transactions on the Ceding Company, including, without
limitation, any obligation of the Ceding Company to enter into any Transaction,
the Ceding Company and Reinsurer desire to amend the Agreement pursuant to
Section 21.2(a) thereof as set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

Section 1.Amendments to the Agreement.  Effective as of the Effective Date:

 

--------------------------------------------------------------------------------

 

a)Section 1.1(nn) of the Agreement is hereby amended by deleting such section in
its entirety and inserting in lieu thereof: 

“(nn) “Finance Charge" means on or after July 1, 2015, an annual rate of return
of two percent (2%) on the Excess Reserves.”

b)Section 21.5 of the Agreement is hereby amended by deleting such section in
its entirety and inserting in lieu thereof:

“Notices.  Any notice and other communication required or permitted hereunder
shall be in writing and shall be delivered personally or sent by certified,
registered or express mail, postage prepaid.  Any such notice shall be deemed
given when so delivered personally or, if mailed, on the date shown on the
receipt therefore, as follows:

if to the Ceding Company:

 

Primerica Life Insurance Company

1 Primerica Parkway

Duluth, GA 30099

Attention:  Alexis Ginn, General Counsel

 

with copies to (which shall not constitute notice to the Ceding Company for
purposes of this Section 21.5):

 

David Luce, Esq.

DLA Piper LLP (US)

1251 Avenue of the Americas, New York NY 10020

(212) 335-4735

 

if to the Reinsurer:

 

Prime Reinsurance Company, Inc.

c/o Marsh Management Services Inc.

100 Bank Street, Suite 600,

Burlington Vermont 05402

 

with copies to (which shall not constitute notice to the Reinsurer for purposes
of this Section 21.5):

 

Robert Sullivan, Esq.

Jon Hlafter, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

(212) 735-3000

 

 

--------------------------------------------------------------------------------

 

Either Party may change the names and addresses where notice is to be given by
providing notice to the other Party of such change in accordance with this
Section 21.5.”

Section 2.Conditions to Effectiveness.  The effectiveness of this Amendment
shall be conditioned upon, and this Amendment shall not become effective until
such date and time on which (the “Effective Date”), (a) the Vermont Department
of Financial Regulation shall have approved a (i) Supplement to the Amended and
Restated Plan of Operations of Prime Re and (ii) Supplement to the Licensing
Order pursuant to 8 V.S.A. § 6048d(b) of Prime Re, in each case, reflecting this
Amendment and (b) the Massachusetts Division of Insurance shall have approved
this Amendment in accordance with Article IV.C of the Amended and Restated Plan
of Operations of Prime Re; provided, however, that if any settlement of amounts
due under the 10% Coinsurance Agreement occurs after July 1, 2015, but before
the Effective Date, the first such settlement occurring immediately following
the Effective Date, if any, shall be appropriately adjusted to give effect to
the retroactive change in the Finance Charge, with interest at the Prime
Rate.  The parties agree to use commercially reasonable efforts to obtain such
amendments and approvals as promptly as practical following the date hereof.

Section 3.Defined Terms; References.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.  From and after the Effective Date, references in the Agreement to
the “Agreement” or any provision thereof shall be deemed to refer to the
Agreement or such provision as amended hereby unless the context otherwise
requires.

Section 4.Full Force and Effect.  Except as otherwise expressly provided herein,
all of the terms and conditions of the Agreement remain unchanged and continue
in full force and effect.  This Amendment is limited precisely as written and
shall not be deemed to be an amendment to any other term or condition of the
Agreement or any of the documents referred to therein.  

Section 5.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflicts of law thereof.

Section 6.Assignment.  This Amendment will inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties.  No
party may assign any of its duties or obligations hereunder without the prior
written consent of the other parties.

Section 7.Captions.  The captions contained in this Amendment are for reference
only and are not part of the Amendment.

Section 8.Counterparts.  This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties may execute this Amendment by signing such
counterpart.  This Amendment shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.

 

--------------------------------------------------------------------------------

 

Section 9.Third Party Beneficiary.  Nothing in this Amendment is intended to
give any Person, other than the parties to this Amendment, their successors and
permitted assigns, any legal or equitable right remedy or claim under or in
respect of this Amendment. 

Section 10.Incontestability.  In consideration of the mutual covenants and
agreements contained herein, each party hereto does hereby agree that this
Amendment, and each and every provision hereof, is and shall be enforceable by
and between them according to its terms, and each party does hereby agree that
it shall not contest the validity or enforceability hereof.

[Signature pages follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

PRIME REINSURANCE COMPANY, INC.

By: /s/ Reza Shah
Name: Reza Shah
Title: CEO

 

PRIMERICA LIFE INSURANCE COMPANY

By: /s/ Dan Settle
Name: Dan Settle
Title: EVP and Chief Actuary

 

 

 